DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-75 are currently under examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6 and 55 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Haukka et al. US 2016/0222504 A1(Haukka).
Haukka teaches a method for providing a substrate for selective deposition, wherein a first surface comprising at least one -OH group and a second surface comprising an -SiH group. The method comprising providing the substrate comprising the first surface and etching(oxidizing) at least a portion of the first surface at 300°C by contacting a chemical to provide the second surface (abstract, [0069], [0085-0086], [0195], claims 1, 4, 7-8, 11, 14, Fig 1). 
Regarding claim 1, Haukka teaches that the first SiO2 surface can be treated to include the amount of -OH groups[0087], which read on the increased hydroxyl group. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Haukka et al. US 2016/0222504 A1(Haukka).
The teachings of Haukka are discussed in section 4 above.
Regarding claims 2-4 and 7-8, the claimed first and second surface heating temperatures are considered to be easily modified or optimized by a person skilled in the art without the exercise of inventive skill. 
Regarding claim 10, Haukka discloses the second surface comprising -SiH3, -SiH2 or -SiH (claim 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/           Primary Examiner, Art Unit 1733